     Case 2:17-cv-00131-RJJ-MV ECF No. 68 filed 04/30/20 PageID.537 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

JULIUS CLARK-WILLIS #726262,

                Plaintiff,
                                                     File no: 2:17-CV-131
v.
                                                     HON. ROBERT J. JONKER
STEVE ADAMSON,

                Defendant.
                                      /

                             ORDER APPROVING MAGISTRATE'S
                              REPORT AND RECOMMENDATION

         The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on March 30, 2020 (ECF No. 67). The Report and Recommendation

was duly served on the parties. No objections have been filed under 28 U.S.C. § 636(b)(1)(C).

         ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 67) is approved and adopted as the opinion of the Court.

         IT IS FURTHER ORDERED that Plaintiff’s motion to amend complaint (ECF No. 51) is

GRANTED.

         IT IS FURTHER ORDERED that Defendant’s motion to dismiss (ECF No. 55) is

DENIED.

         IT IS FURTHER ORDERED that Plaintiff’s motion requesting oral argument (ECF No.

65) is DENIED.

         This matter shall proceed on Plaintiff’s First Amendment free exercise claim.


Date:     April 30, 2020                      /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
